Citation Nr: 1004000	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, to include arthritis. 

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
September 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

In May 2008, the Veteran testified at a Decision Review 
Officer hearing at the Cleveland, Ohio RO.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required in 
order to satisfy VA's duty to assist as set forth under the 
VCAA.

A VA examination with regard to the issue of bilateral carpal 
tunnel was obtained in April 2007.  The April 2007 VA 
examination report reflects that the Veteran had moderately 
severe bilateral carpal tunnel syndrome.  The examiner did 
not opine as to the etiology of the Veteran's bilateral 
carpal tunnel syndrome.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the above 
mentioned VA opinion is not adequate as it does not discuss 
the etiology of the Veteran's carpal tunnel syndrome.  In 
this regard, the Board notes that a July 1975 service 
treatment record (STR), made within three weeks of the 
Veteran's entrance into active service, reflects that the 
Veteran complained of numbness in both hands of four days in 
duration.  Therefore, a VA clinical opinion should discuss 
whether there is a causal relationship between the Veteran's 
current bilateral carpal tunnel syndrome and the Veteran's 
July 1975 complaint of numbness in his hands.   

In addition, the Veteran was scheduled for a November 2008 
Board hearing, to which he failed to report.  In 
correspondence received from the Veteran in December 2008, 
and postmarked in December 2008, the Veteran requested a 
postponement of his November 2008 Board hearing.  The Veteran 
dated the correspondence in September 2008 and indicated that 
he was making his request within 60 days of the September 
2008 notification of hearing letter.  The Board notes that 
the Veteran is not represented in his appeal.  Due to the 
Veteran's claim that he requested a postponement within 60 
days of notification, and due to the fact that the Veteran is 
not represented, the Board finds that the Veteran should be 
afforded another opportunity for a Board hearing.  In 
addition, the Veteran wrote that he needed a postponement, in 
part, to arrange transportation to his scheduled hearing in 
Washington D.C.  The Board notes that the Veteran resides in 
Columbus, Ohio, and may prefer to have a Board hearing at a 
local VA office.  The RO should again ascertain the location 
and type of hearing that the Veteran wishes.

Finally, in a letter dated May 1, 2008, VA informed the 
Veteran that the June 13, 2007 denial of his claim for 
entitlement to service connection for a left knee disability 
was final, and that any new evidence must be new and 
material.  The Board notes that the Veteran, in August 2007, 
filed a timely notice of disagreement to the June 2007 rating 
decision, the RO issued a statement of the case in January 
2008, and the Veteran filed a timely substantive appeal in 
February 2008.  Therefore, it appears that the May 2008 VA 
correspondence is erroneous.  Consequently, the RO should 
notify the Veteran that the June 2007 denial is not final.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for a left knee disability in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2009), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent

2.  Make arrangements with an appropriate 
VA clinician of relevant expertise to 
provide a supplemental medical opinion in 
this case.  The clinician should review 
the claims file, to include this remand, 
and should note such in the opinion.  If 
the clinician determines that an 
examination of the Veteran is warranted, 
schedule the Veteran for such an 
examination.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's bilateral 
carpal tunnel syndrome is causally related 
to active service.

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician's opinion should include 
consideration of the Veteran's July 1975 
complaint of bilateral hand numbness.
 
The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.   If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

4.  Thereafter, readjudicate the issues of 
entitlement to service connection for 
bilateral carpal tunnel syndrome, and left 
knee disability on appeal.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case. 

5.  The Veteran should be informed again 
of his right to have a hearing before a 
Veterans Law Judge of the Board at a local 
RO (Travel Board hearing or via 
videoconference), or in Washington D.C.  
If the Veteran elects to have a Travel 
Board hearing at the local RO, or a Board 
hearing via videoconference from the local 
RO, such Board hearing should be 
scheduled.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


